DETAILED ACTION
	The following is a response to the amendment filed 5/27/2021 which has been entered.
Response to Amendment
	Claims 1-17 are pending in the application. Claim 18 has been cancelled.
	-The specification objection has been withdrawn due to applicant amending the abstract accordingly.
	-The 112(b) rejection has been withdrawn due to applicant amending claims 1 and 11-15 accordingly and cancelling claim 18, (support for amendments can be found on page 6 of original specification).

Allowable Subject Matter
Claims 1-17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-On page 6 of the specification, line 18, the first occurrence of the word “one” has been changed to “on” to correct grammar.

-In claim 13, line 22, the period “.” after the word “orifices” has been changed to a comma to correct punctuation in claim.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a device for a turbine engine of an aircraft being a reduction gear device or a differential device having a central sun gear with a rotation axis X; a ring gear extending about the axis and sun gear; and a planetary carrier supporting an annular row of planet gears arranged between and engaged with the sun and ring gears, the planet gears having rotation axes Y substantially parallel to axis X, the sun gear having splines for coupling to a first shaft of the engine, and at least one of the carrier or ring gear being attached to a second shaft of the engine, each of the planet gears being rotationally guided by at least one bearing extending about a tubular support with an axis Y of the carrier, the tubular support having an inner cavity to receive oil and substantially radial through-orifices for passage of oil from the inner cavity to the at least one bearing, wherein the at least one bearing includes at least two bearings mounted coaxially and adjacently around the support and having annular rows of roller bearings maintained in cages that have substantially the same diameter and of which facing peripheral edges are shaped to guide the oil supplying the at least two bearings radially outwardly with respect to the axis Y, the peripheral edges each having a frusto-conical surface or an annular end rim that extends radially outwardly and in combination with the limitations as written in claim 1.

-(as to claim 11) a device for a turbine engine of an aircraft being a reduction gear device or a differential device having a central sun gear with a rotation axis X; a ring gear extending about the axis and sun gear; and a planetary carrier supporting an annular row of planet gears arranged between and engaged with the sun and ring gears, the planet gears having rotation axes Y substantially parallel to axis X, the sun gear having splines for coupling to a first shaft of the engine, and at least one of the carrier or ring gear being attached to a second shaft of the engine, each of the planet gears being rotationally guided by at least one bearing extending about a tubular support with an axis Y of the carrier, the tubular support having an inner cavity to receive oil and substantially radial through-orifices for passage of oil from the inner cavity to the at least one bearing, wherein the at least one bearing includes at least two bearings mounted coaxially and adjacently around the support and having annular rows of roller bearings maintained in cages that have substantially the same diameter and of which facing peripheral edges are shaped to guide the oil supplying the at least two bearings radially outwardly with respect to the axis Y, the peripheral edges each having a frusto-conical surface or an annular end rim that extends radially outwardly, wherein three bearings are mounted coaxially and in an adjacent manner around the support, and including two end bearings and an intermediate bearing located between the two end bearings, and wherein the intermediate bearing includes two peripheral edges each having a frusto- conical surface and in combination with limitations as written in claim 11.

-(as to claim 12) a device for a turbine engine of an aircraft being a reduction gear device or a differential device having a central sun gear with a rotation axis X; a ring gear extending about the axis and sun gear; and a planetary carrier supporting an annular row of planet gears arranged between and engaged with the sun and ring gears, the planet gears having rotation axes Y substantially parallel to axis X, the sun gear having splines for coupling to a first shaft of the engine, and at least one of the carrier or ring gear being attached to a second shaft of the engine, each of the planet gears being rotationally guided by at least one bearing extending about a tubular support with an axis Y of the carrier, the tubular support having an inner cavity to receive oil and substantially radial through-orifices for passage of oil from the inner cavity to the at least one bearing, wherein the at least one bearing includes at least two bearings mounted coaxially and adjacently around the support and having annular rows of roller bearings maintained in cages that have substantially the same diameter and of which facing peripheral edges are shaped to guide the oil supplying the at least two bearings radially outwardly with respect to the axis Y, the peripheral edges each having a frusto-conical surface or an annular end rim that extends radially outwardly, wherein the cages have a maximum outer diameter defined by radially external ends of the annular end rims, wherein the radially external ends of the end rims are offset by a predetermined radial clearance from a smallest diameter of internal cylindrical surfaces of the planet gear, wherein the surfaces form inner tracks for the rollers of the bearings and in combination with limitations as written in claim 12.

-(as to claim 13) a device for a turbine engine of an aircraft being a reduction gear device or a differential device having a central sun gear with a rotation axis X; a ring gear extending about the axis and sun gear; and a planetary carrier supporting an annular row of planet gears arranged between and engaged with the sun and ring gears, the planet gears having rotation axes Y substantially parallel to axis X, the sun gear having splines for coupling to a first shaft of the engine, and at least one of the carrier or ring gear being attached to a second shaft of the engine, each of the planet gears being rotationally guided by at least one bearing extending about a tubular support with an axis Y of the carrier, the tubular support having an inner cavity to receive oil and substantially radial through-orifices for passage of oil from the inner cavity to the at least one bearing, wherein the at least one bearing includes at least two bearings mounted coaxially and adjacently around the support and having annular rows of roller bearings maintained in cages that have substantially the same diameter and of which facing peripheral edges are shaped to guide the oil supplying the at least two bearings radially outwardly with respect to the axis Y, the peripheral edges each having a frusto-conical surface or an annular end rim that extends radially outwardly, wherein the facing peripheral edges are located at an axial distance from one another that is less than or equal to the diameter of the orifices, wherein the distance is the distance separating the end rims of the facing peripheral edges and in combination with limitations as written in claim 13.

-(as to claim 14)  a device for a turbine engine of an aircraft being a reduction gear device or a differential device having a central sun gear with a rotation axis X; a ring gear extending about the axis and sun gear; and a planetary carrier supporting an annular row of planet gears arranged between and engaged with the sun and ring gears, the planet gears having rotation axes Y substantially parallel to axis X, the sun gear having splines for coupling to a first shaft of the engine, and at least one of the carrier or ring gear being attached to a second shaft of the engine, each of the planet gears being rotationally guided by at least one bearing extending about a tubular support with an axis Y of the carrier, the tubular support having an inner cavity to receive oil and substantially radial through-orifices for passage of oil from the inner cavity to the at least one bearing, wherein the at least one bearing includes at least two bearings mounted coaxially and adjacently around the support and having annular rows of roller bearings maintained in cages that have substantially the same diameter and of which facing peripheral edges are shaped to guide the oil supplying the at least two bearings radially outwardly with respect to the axis Y, the peripheral edges each having a frusto-conical surface or an annular end rim that extends radially outwardly, wherein the support has radially external ribs that together define external annular grooves receiving the bearings and at least one outer annular recess surrounded by the facing peripheral edges, wherein at least some of the orifices extend to free ends of the ribs and in combination with limitations as written in claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        June 1, 2021